In a negligence action by an infant plaintiff to recover damages for personal injury and by his father to recover damages for medical expenses, etc., defendant appeals from a judgment of the Supreme Court, Kings County, entered November 18, 1964 upon a jury verdict in favor of the infant plaintiff and his father for $30,000 and $1,500 respectively. Judgment, insofar as it is in favor of the plaintiff father, affirmed, without costs. Judgment, insofar as it is in favor of the infant plaintiff, reversed on the law and the facts; action as between said plaintiff and defendant severed; and a new trial as between them granted, with costs to abide the event, unless, within 30 days after entry of the order hereon, said plaintiff shall serve and file a written stipulation consenting to reduce to $17,500 the amount of the verdict in his favor and to the entry of an amended judgment accordingly, in which event the judgment, insofar as it is in favor of said plaintiff and as so reduced and amended, is affirmed, without costs. In our opinion, under all the circumstances, the verdict in favor of the infant plaintiff was excessive to the extent indicated.
Ughetta, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.